Harvey, J.
Appeal from an order of the Supreme Court (Prior, Jr., J.), entered October 1, 1986 in Albany County, which denied plaintiffs’ motion for an order prohibiting defendant from settling any cases in which plaintiffs were formerly attorneys-of-record.
On this appeal, plaintiff* argues that defendant is prohibited by Judiciary Law § 477 from settling, without his consent, the claims of clients who were represented by him prior to his suspension from the practice of law and who are now represented by defendant. Plaintiff’s argument is premised upon the assumption that he has a valid lien on his former clients’ cases. This court has recently held that plaintiff does not have such a lien (Capoccia v Brognano, 126 AD2d 323). Hence, plaintiff’s argument must be rejected and the order affirmed.
Order affirmed, with costs. Main, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.

 There are actually two plaintiffs—Andrew F. Capoccia and Andrew F. Capoccia, P. C. For purposes of this appeal, they will be considered as one and referred to as "plaintiff”.